IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         ________________

                            No. 95-30261
                        Conference Calendar
                         _________________

JUDE B. SAUCIER,

                                        Petitioner-Appellant,

versus

JOEY ALCEDE, Warden,
Calcasieu Correctional Center,
                                        Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-30261
                        - - - - - - - - - -
                           June 28, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jude B. Saucier requests a certificate of probable cause

(CPC) and maintains that he has exhausted state remedies

regarding his challenge to the constitutionality of Louisiana's

"good-time" statute, La. Rev. Stat. Ann. 15:571.5 (West 1994).

     Saucier's habeas petition is a 28 U.S.C. § 2241 petition,

not a 28 U.S.C. § 2254 petition.   See Dickerson v. Louisiana, 816

F.2d 220, 224 (5th Cir.), cert. denied, 484 U.S. 956 (1987).     He

is attacking a restraint on his liberty, a parole-hold detainer,

caused, not by documents issued by a state court, but by

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-30261
                                 -2-


Louisiana prison officials.   See Birdwell v. Skeen, 983 F.2d

1332, 1335 n.5 (5th Cir. 1993) (documents such as detainers

issued by a criminal justice agency are not documents issued by a

state court).   Thus, a CPC is unnecessary for the appeal because

"the detention complained of [does not] arise[] out of process

issued by a State court."   Fed. R. App. P. 22(b); cf. 28 U.S.C.

§ 2253.   Saucier's motion for a CPC is DENIED as unnecessary.

     There is no statutory requirement that a petitioner seeking

federal habeas relief under § 2241 exhaust state habeas remedies.

See § 2241(c)(3).   However, there is a "judicially crafted"

exhaustion requirement based on "federalism grounds in order to

protect the state courts' opportunity to confront and resolve any

constitutional issues arising within their jurisdictions as well

as to limit federal interference in the state adjudicatory

process."   Dickerson, 816 F.2d at 225.

     The exhaustion doctrine requires a habeas petitioner to

present his claims to the state's highest court in the procedural

posture in which the claims ordinarily will be considered on

their merits.   Castille v. Peoples, 489 U.S. 346, 351 (1989);

Dupuy v. Butler, 837 F.2d 699, 702 (5th Cir. 1982).   Saucier

admits that he has not done this.   The district court's

dismissal, without prejudice, for failure to exhaust state

remedies was proper.

     CPC DENIED as unnecessary; JUDGMENT AFFIRMED.